UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-2090



VICTORIA OYEJOLA,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-457-889)


Submitted:   April 17, 2006                   Decided:   May 8, 2006


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Larry P.
Cote, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Victoria Oyejola petitions for review of an order of the

Board   of    Immigration     Appeals       (Board)      denying    her     motion   to

reconsider its prior order affirming the immigration judge’s denial

of a § 212(h) waiver of criminal activity. Oyejola’s motion to

reconsider sought only to submit an addendum to the psychologist’s

report and to challenge the immigration judge’s consideration of

her   prior    asylum     testimony    in    assessing      her    application       for

adjustment     of   status.     However,       on   appeal,       Oyejola    seeks   to

challenge the Board’s prior order affirming the immigration judge’s

denial of the § 212(h) waiver.

              Oyejola may not challenge in this appeal the Board’s

order affirming the decision of the immigration judge denying the

§ 212(h) waiver, as she did not file a timely petition for review

from that order.        A petitioner has thirty days to file a petition

for review.     See 8 U.S.C. § 1252(b)(1) (2000).             This time period is

“jurisdictional      in    nature    and    must    be    construed       with   strict

fidelity to [its] terms.”           Stone v. INS, 514 U.S. 386, 405 (1995).

The filing of a motion to reconsider does not toll the thirty-day

period for seeking review of the underlying order.                        Id. at 394.

Accordingly, because Oyejola did not file a petition for review

within thirty days of the Board’s order affirming the immigration

judge’s denial of the § 212(h) waiver, this court’s review is

limited to the Board’s denial of the motion to reconsider.                           As


                                       - 2 -
Oyejola makes no argument regarding that disposition, we conclude

that she has abandoned all claims that could properly be raised in

the appeal before us.    See Yousefi v. INS, 260 F.3d 318, 326 (4th

Cir. 2001) (holding failure to challenge denial of withholding of

removal and relief under Convention Against Torture in opening

brief constitutes abandonment of those claims); Edwards v. City of

Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (holding failure

to raise specific issue in opening brief constitutes abandonment of

that issue under Fed. R. App. P. 28(a)(9)(A), requiring that

argument section of opening brief contain contentions, reasoning,

and authority).

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                        PETITION DENIED




                                - 3 -